By THE Court.
Whether Joseph Howland, jun. was authorized to make the endorsement by the name and firm of Joseph Howland U Co. depends upon the question, whether there had been reasonable notice of the dissolution of the partnership previous to making the endorsement. When the facts, which are supposed to constitute notice, are once ascertained, it is altogether a question of law, whether the notice was reasonable, or not; and, in such case, there is nothing to be left to the jury.
The facts agreed to, on the statement in this case, in the' opinion of the court, do constitute reasonable notice to every person not a correspondent of the company. The direction of the superior court was correct; , and, therefore, this court do not advise a new trial.
New trial not to be granted.